Citation Nr: 1402201	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  05-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, characterized as degenerative changes at L4-5 and bilateral L5 pars defect with grade 1 spondylolisthesis at L5-S1, claimed as cauda equina.

2.  Entitlement to service connection for neurogenic bladder, claimed as secondary to the low back disability.

3.  Entitlement to service connection for neurogenic bowel, claimed as secondary to the low back disability.

4.  Entitlement to special monthly compensation for loss of use of the lower extremities.

5.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with hiatal hernia, Barrett's esophagus, and esophagitis, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for major depression, currently evaluated as 50 percent disabling.

7.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of September 2004 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to higher ratings for GERD and major depression were before the Board in December 2008, at which time the appeal was remanded for additional development of the record.  While the appeal was in remand status, the Veteran perfected an appeal with respect to the remaining issues.

The issues of entitlement to service connection for a low back disability, neurogenic bladder and bowel, special monthly compensation, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  GERD with hiatal hernia, Barrett's esophagus, and esophagitis is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, productive of considerable impairment of health; the Veteran does not have symptoms of pain, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.

2.  Major depression is manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as depression, anxiety, irritability, isolation, sleep disturbance, memory problems, and impaired insight and judgment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for GERD hiatal hernia, Barrett's esophagus, and esophagitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).

2.  The criteria for a rating of 70 percent for major depression have been met throughout the period considered on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2004 discussed the evidence necessary to support higher evaluations.  The evidence of record was listed and the Veteran was advised of the allocation of duties between himself and VA.  

Letters dated in March 2006 and May 2007 discussed the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.

The content of the notices provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Moreover, although some notice letters were sent subsequent to the initial adjudication of the Veteran's claims, the Board finds that there was no prejudice as the issues decided herein were most recently readjudicated in an April 2010 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the Board notes that service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  Records have also been obtained from the Social Security Administration (SSA).  VA examinations have been conducted.  The Board finds that the examination reports are adequate in that the examiners reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The examination reports of record are thorough and consistent with contemporaneous treatment records, and adequately address other evidence of record and respond to the questions posed in this appeal.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, the Board has concluded that the disabilities at issue have not significantly changed and that uniform evaluations are warranted for the period considered.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

      GERD

A July 2004 VA outpatient record indicates that the Veteran continued with mild dysphagia and moderate reflux.  His weight was noted to be stable.  The provider noted that a pathology report indicated esophageal biopsy was positive for Barrett's with no major dysplasia.  

The Veteran was afforded a VA examination in March 2009.  His history was reviewed.  The examiner noted that the course of the disability had been intermittent with remissions.  He indicated that there had been no side effects from treatment.  He noted that the Veteran had nausea several times per week; the Veteran reported that the precipitating factor for his nausea was any meal.  He denied vomiting.  He endorsed dysphagia less than monthly and indicated that he could swallow solid foods most of the time.  He denied a history of esophageal distress, but endorsed daily heartburn.  Physical examination revealed no signs of significant weight loss or malnutrition.  There was mild discomfort to palpation of the epigastric area, with no rebound or guarding.  The examiner noted that an upper gastrointestinal examination was normal.  The diagnosis was GERD with hiatal hernia, Barrett's esophagus, and esophagitis, in remission.  

The Veteran's disability has been rated under Diagnostic Code 7346, for hiatal hernia.  Under this criteria, a 30 percent evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2013). 

Having reviewed the evidence relating to the Veteran's gastrointestinal disability, the Board has concluded that an evaluation in excess of 30 percent is not warranted.  The current 30 percent evaluation contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A higher evaluation requires evidence demonstrating pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Here, the record does not demonstrate the presence of such symptoms.  Rather, on examination in March 2009, the Veteran denied vomiting, and the examiner noted that there were no signs of significant weight loss or malnutrition.  In fact, the examiner specified that the disability was in remission.  No health care provider has indicated that the Veteran's symptoms are productive of severe impairment of health.  Accordingly, the Board finds that the current 30 percent evaluation for the Veteran's gastrointestinal disability is appropriate.  

	Major Depression

A July 2004 VA outpatient record indicates that the Veteran reported feeling anxious, restless, irritable, and isolated.  The provider noted that the Veteran had poor motivation, low interest in daily life activities, no hobbies, and no close friends.  The diagnosis was recurrent major depressive disorder.  The provider assigned a global assessment of functioning (GAF) score of 55.

On VA psychological examination in September 2004, the Veteran's history was reviewed.  The Veteran stated that he did not know his physical address or his children's ages, indicating that such information was in his record.  He expressed hatred for life and people, indicating that he did not like to be with anyone.  He noted that he stayed home and did not socialize.  He reported irritability and verbal and physical aggressiveness.  He complained of poor sleep and memory problems.  Objectively, the Veteran was alert and oriented, but alleged not to remember things.  He was tense, guarded, and very hostile.  His mood was depressed and his affect was blunted.  He made no effort to give information.  Speech was clear and coherent.  There were no hallucinations.  The Veteran was not suicidal or homicidal.  Insight and judgment were impaired.  Impulse control was fair.  His personal hygiene was good.  The examiner determined that the Veteran was not competent to manage his VA funds due to his need for stabilization and treatment.  The diagnosis was major depression.  The examiner assigned a GAF score of 50.

A VA psychology consultation record dated in May 2005 indicates the Veteran's report of being prone to physical violence and aggression toward others.  Clinically, the Veteran was detached, cold, affectless, and indifferent.  He seemed convinced that there was nothing wrong with the way he acted or felt, and was not aware of the consequences of his aggressive behavior in terms of limitations on his personal freedom.

On VA examination in June 2007, the Veteran's history was reviewed.  The examiner noted that the Veteran did not cooperate with the interview.  He reported trouble sleeping four to five times per week and lack of appetite.  Examination revealed disheveled clothing.  The Veteran made minimal eye contact.  His speech was impoverished, and soft.  The examiner noted that due to the Veteran's failure to cooperate, he could not evaluate his affect or mood.  The Veteran was oriented.  Thought process and content, judgment, intelligence, insight, impulse control, and memory were not evaluated due to the Veteran's failure to cooperate.  A diagnosis and GAF score were deferred due to the Veteran's failure to cooperate.

A social and industrial survey was conducted in August 2007.  The Veteran was not alert, and was illogical with poor eye contact.  He became aggressive and attacked both his mother and brother during the interview.  He did not provide concrete answers to questions and repeatedly stated his tours of duty.  He continued to repeat "kill the enemy, kill first" throughout the interview.  The examiner was unable to assess the Veteran's adjustment following service and current social adjustment.  She noted that the Veteran's speech was not spontaneous and that he spoke in monosyllables.  Interview with the Veteran's mother, brother, and wife revealed that the Veteran maintained a close relationship with his immediate family and in-laws.  The examiner noted that the Veteran did not go out and that he spoke very  little.  She also noted that the Veteran's sleep was intermittent and that he reportedly had nightmares.  The Veteran was noted to be incoherent, illogic, and intermittently aggressive and calm.  She concluded that she was unable to assess many of the items necessary for her evaluation, noting that the Veteran was uncooperative with the interview and that his mother answered most of the questions.  She deferred diagnoses and GAF score because of inadequate information.

In March 2008, the Veteran was evaluated pursuant to his claim for Social Security disability.  The examiner noted that the Veteran lived with family and required assistance with hygiene and cooking meals.  He also noted that the Veteran did not leave the house alone.  On mental status examination, the Veteran was anxious, angry, and irritable.  He was alert.  He was uncooperative.  His affect was labile.  Speech was pressured and loud.  His thought process was logical, coherent, and relevant.  He denied suicidal ideas or plan.  There were no delusions.  He expressed ideas of worthlessness,  helplessness, and hopelessness.  He did not seem to be responding to internal stimuli.  He was oriented to person and place, and partially oriented to time.  He was unable to answer questions regarding general information, memory, attention, and concentration.  Insight and judgment were noted to be poor.  The diagnostic impression as major depressive disorder with psychotic features.  The examiner assigned a GAF score of 50.  

A March 2009 VA outpatient record indicates that the Veteran had poor motivation, poor interest in daily life, and poor tolerance to people, noises, and frustration.  He denied close friends and hobbies.  The provider noted that the Veteran had good marital support.  He denied suicidal and homicidal ideas.  The diagnosis was recurrent major depressive disorder, severe, exacerbated by physical condition.  The provider assigned a GAF score of 45.  

In May 2009, a VA provider noted the Veteran's poor tolerance to people, noises, and frustration.  The Veteran indicated that he was coping better and that he had good marital support.  His attitude was positive, and he expressed the desire to improve his family communication.  He was alert and oriented.  His answers were coherent, relevant, and logical.  There was no evidence of perceptual disturbances.  The Veteran denied suicidal and homicidal ideation.  The diagnosis was recurrent major depressive disorder.  The provider assigned a GAF score of 50.

In July 2009, the Veteran presented with a primarily euthymic affect, consistent with the content of his report.  He stated that he was doing well.  He did not report feeling depressed, and the provider noted that he did not present as depressed as he had in the recent past.  

A VA examination was carried out in September 2009.  The Veteran's history was reviewed.  He noted that there was great variability in his condition and mood, as there were days when he had more energy and felt less depressed.  He expressed no plans for the future, and stated that he did not see himself living a long life.  He endorsed death wishes and suicidal ideas daily.  On examination, the Veteran was alert.  He was sullen, poorly verbal, and reluctantly cooperative.  He was in full contact with reality.  His speech was clear and coherent, but never spontaneous.  He showed little interest in the interview situation.  His affect was constructed and his mood depressed.  He was oriented.  Attention was intact.  Thought process showed a paucity of ideas.  The Veteran was preoccupied with one or two topics.  No delusions were noted.  The Veteran was noted to understand the outcome of his behavior, and partially understood that he had a problem.  He endorsed sleep impairment, but did not report interference with any daytime activities.  There were no hallucinations and no inappropriate behavior.  The Veteran interpreted proverbs appropriately.  There was no obsessive or ritualistic behavior.  The Veteran denied panic attacks and homicidal thoughts.  He endorsed suicidal thoughts but no active suicidal plans.  His impulse control was fair.  The examiner noted problems with daily activities, but indicated that such were due to the Veteran's physical impairments.  Memory was normal.  The examiner concluded that the Veteran was capable of managing his benefit payments.  The diagnosis was major depressive disorder.  The examiner assigned a GAF score of 50.  She indicated that there were deficiencies in judgment, thinking, family relations, work, and mood.  

In October 2009, the Veteran exhibited episodes of anxiety and irritability.  On mental status examination, he had good grooming and hygiene.  Eye contact was good, and the Veteran was cooperative.  There was no psychomotor retardation or agitation.  The Veteran was calm.  Speech was spontaneous with good volume and production.  His mood was anxious, and his affect was congruent.  There was no suicidal or homicidal ideation.  There were no perceptual disturbances.  The Veteran's thought processes was coherent, goal directed, and relevant, with no racing thoughts or ideas of reference.  He was oriented and had good memory.  Concentration and attention were poor.  Insight and judgment were also poor.  The diagnosis was recurrent major depressive disorder.  The provider assigned a GAF score of 50.

In December 2009, the Veteran was talkative and engaged.  His affect was broad, minimally dysthymic, and consistent with the content of his report.  Eye contact was within normal limits.  He was goal oriented and reiterated plans to return to school the following spring.  He reported some sadness, irritability, and disrupted sleep, but denied hallucinations or significant bouts of anxiety.  

In March 2010, the Veteran reported that he had followed through with plans to acquire a hot dog stand and was also remodeling a car.  He presented with low energy due to a cold.  He reported doing well in the previous three weeks, since he had last met the provider.  He indicated that he was interested in exploring other hobbies to keep himself occupied.  He did not report significant depressive or mental health symptomatology.  He noted that when he took his psychotropic medication, his depressive, PTSD, and psychotic symptoms all disappeared.  He expressed optimism at his current situation, and reiterated his commitment to self care.  

A subsequent March 2010 record includes the report of a mental status examination.  The Veteran had good grooming and hygiene.  Eye contact was good.  Speech was spontaneous, with adequate volume and production.  His mood was anxious and depressed, with congruent affect.  There was no suicidal or homicidal ideation.  There were no perceptual disturbances.  Thought process was coherent, goal directed, and relevant, with no racing thoughts and no ideas of reference.  The Veteran was alert and oriented.  Memory was good.  Concentration and attention were poor, as were insight and judgment.  The Veteran reported that communication between he and his wife had improved.  The diagnosis was recurrent major depressive disorder.  The provider assigned a GAF score of 50.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013), a 100 percent evaluation is provided for major depressive disorder where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is appropriate where there is reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2013).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the period considered, a 70 percent evaluation is appropriate for the Veteran's depression.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms include depression, anxiety, irritability, isolation, sleep disturbance, memory problems, and impaired insight and judgment.  Passive suicidal ideation has also been noted.  Moreover, the Board accepts that the Veteran's depression has impacted his relationships as well as social and occupational functioning.  In July 2004 he displayed poor motivation and low interest in daily life activities.  In September 2004 the Veteran denied knowing his physical address.  He has displayed verbal and physical aggressiveness, as well as episodes of physical violence against his family.  He has been uncooperative with care providers and examiners.  In August 2007, a VA social worker indicated that the Veteran was illogical and incoherent.  There is also objective evidence of depressed mood, anxiety, blunted affect, hostility, and limited insight and judgment.  In March 2008, he required assistance with hygiene and cooking meals. His insight and judgment were noted to be poor.

The May 2009 outpatient clinical records shows poor motivation, poor interest in daily life, and poor tolerance to people. His depression was noted to be severe.  The September 2009 VA examination findings confirm a level of severity on par with these outpatient clinical records.

In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experiences deficiencies in most areas due to those symptoms.

The Board has also determined that the maximum rating of 100 percent is not warranted for any portion of the appellate period.  While the Board accepts that the Veteran's disability has significant effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  There is no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of self-harm or harming others, or inability to maintain minimal personal hygiene.  While there has reportedly been an impact on the Veteran's social functioning, the record does not reflect the difficulty contemplated by the diagnostic criteria for the total rating.  In that regard, the Veteran reported in December 2009 that he wished to return to school.  In March 2010, he reported that communication with his wife had improved.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total impairment.

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's disability for the entire period on appeal is appropriate.


Extraschedular Consideration

The Board has also considered whether the Veteran's major depression or GERD present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected major depression or GERD are inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's service-connected major depression with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, the Veteran's symptoms as described in detail above, to include anxiety, memory problems, sleep disturbance, irritability, passive suicidal ideation, and impaired insight and judgment, are specifically contemplated by the rating criteria for the 70 percent evaluation assigned herein.  

Likewise, a comparison between the level of severity and symptomatology of the Veteran's service-connected GERD with hiatal hernia, Barrett's esophagus, and esophagitis with the established criteria demonstrates that the rating criteria reasonably contemplate the disability level and symptoms of the gastrointestinal disability.  The symptoms as described by the Veteran and treating providers, to include nausea and dysphagia, are specifically contemplated with the rating criteria for the assigned 30 percent evaluation.  

Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Even still, the record does not show that the Veteran has required hospitalization, or has lost significant periods of work, due to his psychiatric disorder or the gastrointestinal disability.  In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

ORDER

Entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) with hiatal hernia, Barrett's esophagus, and esophagitis is denied.

Entitlement to an evaluation of 70 percent for major depression is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran seeks service connection for a low back disability.  He carries a current diagnosis of cauda equina syndrome, and ambulates mainly with a wheelchair.  Service treatment records reflect that the Veteran was treated for back complaints during service, to include an instance when he fell and was injured in March 1994.  Moreover, there are medical records suggesting a relationship between the current back disability and service.  Specifically, a VA provider in August 2007 suggested that an injury in service resulted in cauda equina, and a February 2008 statement by a VA physician also seems to suggest a relationship.  Thus, the Board finds that an examination is necessary to obtain a more definitive opinion regarding the etiology of the Veteran's current low back disability.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

The Board notes that further development and adjudication of the Veteran's claim for low back disability may provide evidence in support of his claims of entitlement to service connection for neurogenic bladder and bowel, special monthly compensation, and a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on those issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any currently present low back disability, to include cauda equina.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present low back disability.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present low back disability began in service or is related to any disease or injury in service. 

The examiner's attention is invited to the service treatment records dated in March 1994 which indicate treatment for back pain, as well as attempted nexus opinions by VA treatment providers in August 2007 and February 2008.

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the action above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

Any additional development indicated, to include further examinations where deemed necessary, should be carried out.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


